Citation Nr: 9918460	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  96-16 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or on housebound status.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


INTRODUCTION

The veteran served on active duty from July 1965 to December 
1968.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 1995 by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 

by the Board in September 1997.  The requested development 
has been completed, and the case is again before the Board 
for appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran is not, as a result of his various 
disabilities, so helpless or blind as to require regular aid 
and attendance, nor is he shown to be either 
institutionalized or confined to the immediate premises of 
his home as a result of those disabilities so as to be deemed 
housebound.


CONCLUSION OF LAW

The criteria for the assignment of special monthly pension 
based on the need for regular aid and attendance, or as a 
result of housebound status, are not met. 38 U.S.C.A. 
§§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not been sought by VA or 
already associated with his claims folder, are available.  
The Board accordingly finds that all relevant facts have been 
properly developed, and that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.


The veteran contends, essentially, that he should be assigned 
special monthly pension on the basis that he requires regular 
aid and attendance, or, in the alternative, that he is 
housebound.  However, after a review of the evidence, the 
Board finds that his contentions are not supported by the 
record, and that assignment of special monthly pension based 
on the need for aid and attendance, or as a result of 
housebound status, is not appropriate.

Under regulations set forth at 38 U.S.C.A. §§ 1502 and 1521 
(West 1991), and at 38 C.F.R. §§ 3.351 and 3.352 (1997), 
special monthly pension may be granted when a claimant is 
permanently and totally disabled as a result of nonservice-
connected disability and is in need of regular aid and 
attendance, wherein regular assistance is required as a 
result of being blind, or being so nearly blind as to have 
corrected bilateral visual acuity no greater than 5/200, or 
concentric contraction of the visual field to 5 degrees or 
less; as a result of being a patient in a nursing home 
because or mental of physical incapacity; or is unable to 
clean or dress oneself.  See 38 C.F.R. § 3.351(c) (1998); see 
also 38 C.F.R. § 3.352(a) (1998).  In circumstances in which 
these criteria are not satisfied, special monthly pension may 
be granted as a result of being housebound, wherein there is 
essentially confinement to the dwelling and the immediate 
premises, or to an institution's ward and clinical areas, and 
it is reasonably certain that such confinement is permanent.  
In addition, housebound status may be established if a 
veteran has a single permanent disability rated as 100 
percent disabling under VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998), and has an additional 
disability or disabilities rated as at least 60 percent 
disabling, and such disability or disabilities are separate 
and distinct from the disability rated as 100 percent 
disabling, and which involve anatomical segments or bodily 
systems that are different from the disability rated at 100 
percent.  See 38 C.F.R. § 3.351(d) (1998).

As to the veteran's need for regular aid and attendance, the 
clinical record does not demonstrate that he has vision that 
is so impaired as to satisfy the criteria cited above.  The 
report of the most recent medical examination of the veteran, 
which was conducted by VA in May 1996, does not indicate that 
his vision is impaired, 

nor does any other medical record, either dated prior or 
subsequent to May 1996, show that he has any vision 
impairment as to render him blind, or so nearly blind as that 
term is construed in the applicable regulations.

Likewise, the record does not show that the veteran currently 
resides in a nursing home.  The report of the most recent VA 
evaluation of his mental status, which was that conducted in 
September 1998, notes that he "currently lives alone."

With regard to the veteran's ability to care for himself, the 
Board notes that the September 1998 VA mental status 
examination report shows that he was neat and clean.  The 
report also shows that the examiner specifically found that 
"the veteran is able to care for his daily needs and that he 
appears to be able to protect himself from the hazards and 
dangers of his daily environment."

Based on these findings, the Board must conclude that the 
evidence does not demonstrate that the veteran requires 
regular aid and attendance.  Having so determined, it is now 
incumbent upon the Board to ascertain whether special monthly 
pension may be assigned on the basis that he is housebound.  
Again, the Board must conclude that such benefits cannot be 
granted.  

As discussed above, special monthly pension based on 
housebound status is appropriate when the veteran has a 
single permanent disability deemed 100 percent disabling by 
the RO.  The most recent rating decision wherein the RO set 
forth the ratings assigned for the veteran's disabilities, 
which was that promulgated in September 1995, shows that this 
criterion is not satisfied.  To the contrary, this rating 
decision shows that the veteran's sole disability was bipolar 
affective disorder, which was deemed to be only 70 percent 
disabling.

Special monthly pension based on housebound status may also 
be granted when the veteran is institutionalized, or when 
there is essential confinement to the dwelling and the 
immediate premises.  In the case herein, it must be 
reiterated that the evidentiary record, and specifically the 
report of the September 1998 VA examination, shows that the 
veteran resides alone; that is, he is not institutionalized.  

Likewise, this evidence does not demonstrate that he is 
confined to his dwelling and its immediate premises.  That 
examination report shows, to the contrary, that he indicated 
that he often goes to the local American Legion Hall to play 
darts and dominoes, and that he occasionally goes to a local 
labor union's offices "and help[s] out with cleaning up 
around the immediate area to make a few dollars."  The report 
also shows that he indicated that he made arrangements to 
attend the examination, to include overnight hotel 
accommodations, on his own, and made the two-hour drive 
between his home and the examination site unassisted.

The Board recognizes that the medical evidence dated prior to 
September 1998, and in particular the record compiled in 1996 
and 1997, indicates that the veteran had been hospitalized 
for extensive periods of time for treatment of his mental 
disorder.  The Board must emphasize, however, that the most 
recent evidence, as discussed above, does not show that he is 
currently disabled to that extent, or that the criteria for 
special monthly pension, based on the need for aid and 
attendance or on housebound status, are satisfied at this 
time.

Accordingly, in view of the above, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim for special monthly pension based on the need 
for regular aid and attendance, or on housebound status.  
38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.351, 
3.352 (1998).


ORDER

Special monthly pension based on the need for regular aid and 
attendance or on housebound status is denied.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 

